                           4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

NEIL H. GREENBERG, ESQ.                                                          PARALEGALS
JUSTIN M. REILLY, ESQ.                                                           ROSA COSCIA
KEITH E. WILLIAMS, ESQ.                                                          FRANCIS PENA
MELANIE J. LAZARUS, ESQ.


                                                       March 30, 2020

 VIA ECF Filing
 Honorable Sarah L. Cave
 United States Magistrate Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 RE:     Hinojosa v. Black Rose Hospitality Group LLC, et al.
         19-CV-9301 (PGG)(SLC)

 Honorable Judge Cave:

         This office represents the Plaintiff in the above-referenced matter. On December 17, 2019,
 the Court issued an Order referring the parties to mediation [D.E. 15] which was scheduled for,
 and did in fact take place on February 19, 2020. However, while the parties engaged in the
 mediation process for nearly four hours, it was ultimately decided that additional document
 exchange was needed to facilitate further negotiations and that it was in the parties’ best interests
 to continue mediation at a later date after such production. Thereafter, on February 25, 2020, the
 parties wrote to Your Honor jointly to advise that a second mediation conference was scheduled
 to take place on March 24, 2020 and to request an adjournment of the March 4, 2020 Initial
 Conference until after that date. Accordingly, the Court adjourned the conference to April 6, 2020
 at 12:00 p.m. Unfortunately, due to the current state of the world, and especially New York in the
 face of the Covid-19 pandemic, the March 24, 2020 mediation could not take place. On the advice
 of the S.D.N.Y. mediation office that the parties pick a new date in June or July, the second
 mediation session has been adjourned until June 18, 2020. Given the parties’ strong interest in
 settling this matter, I write now on behalf of all parties to once again request an adjournment of
 the Initial Conference until after the second mediation conference.




              PHONE: 516.228.5100         FAX: 516.228.5106        INFO@NHGLAW.COM
                     WWW.NHGLAW.COM          WWW.NEWYORKOVERTIMELAW.COM
      We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,




                                                    Melanie J. Lazarus, Esq.

cc (via ECF Filing): All Counsel of Record




        The parties' joint Letter-Motion to adjourn their Initial Conference (ECF No. 22) is
        GRANTED. The Initial Conference is adjourned to Tuesday, July 7, 2020 at 11:00 am,
        with the parties' proposed case management plan due Tuesday, June 30, 2020. The
        Clerk of Court is respectfully directed to close ECF No. 22.

        SO-ORDERED 3/31/2020




           PHONE: 516.228.5100         FAX: 516.228.5106        INFO@NHGLAW.COM
                 WWW.NHGLAW.COM           WWW.NEWYORKOVERTIMELAW.COM
